JUDGMENT OF THE COURT
This matter is before the Court on appeal from the Territorial Court of the Virgin Islands. Appellant Antonio Messer ("appellant") appeals from a Memorandum Opinion in In the Matter of the Guardianship of Albertha Messer, Family No. G33/1992 (filed Dec. 21, 1992), in which the court awarded attorney's fees and costs in *197the sum of $3,400.00 to Corinne Messer ("appellee"). In accordance with LRAp34, this judgment is issued without oral argument.
The issue raised on appeal, as presented in the parties' memoranda and supporting papers, concerns whether the lower court erred by granting fees to appellee as the "prevailing party" in the action for guardianship brought by Albertha J. Messer by her son Antonio Messer. Upon plenary review of the legal standard applied by the lower court, as well as reviewing that court's factual findings for clear error, we will affirm the judgment of the Territorial Court. See Rode v. Dellarciprete, 892 F.2d 1177, 1182 (3d Cir. 1990); Kean v. Stone, 966 F.2d 119, 121 (3d Cir. 1992). This Court concludes that appellee prevailed in this action, and further, that the lower court made sufficient findings in accordance with Federal Rule of Civil Procedure 52(a). See In the Matter of the Guardianship of Albertha Messer, Family No. G33/1992, Tr. at 7-8 (dated Sept. 11, 1992).
IT IS THEREFORE ON THIS 18th day of January 1994, hereby ORDERED AND ADJUDGED that the judgment of the Territorial Court is AFFIRMED; and it is further,
ORDERED AND ADJUDGED that appellee is awarded costs in accordance with LRAp39 and is instructed to submit an appropriate bill of costs within 14 days after entry of this judgment.